As to the question of interest upon the three separate mortgages involved in this action, we think the subject-matter is covered by the decision of the United States Supreme Court in Brown v. Marion National Bank (169 U. S. 416), and that the judgment below should be so modified as to provide interest at the legal rate of six per cent on all three mortgages from the date of the beginning of this action, viz., June 24, 1913, the principal sum to be reduced, however, by the amount of $9,121.79, which had been voluntarily relinquished by the plaintiff, appellant. As so modified, the judgment is affirmed, with costs to the plaintiff, appellant. This modification of the judgment requires a reversal of several findings of fact made in favor of the defendants, appellants, and the finding by this court of several requests to find facts and conclusions of law. The order making such reversals and new findings should be settled on notice. Jenks, P. J., Thomas, Carr and Rich, JJ., concurred; Burr, J., not voting. Ordered to be settled on notice before Mr. Justice Carr.